Order filed, January 29, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00025-CV
                                 ____________

          FIREMAN'S FUND INSURANCE COMPANY, Appellant

                                         V.

                TRIYAR COMPANIES, LLC ET AL, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-47654A


                                      ORDER

      The reporter’s record in this case was due January 13, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Wilburn and Terri Anderson, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM